UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2139


MICHAEL A. MCNEIL,

                      Plaintiff – Appellant,

          v.

STATE OF MARYLAND; HOWARD COUNTY, Maryland; HOWARD COUNTY
CIRCUIT COURT; DIANE O. LEASURE, Chief Administrative
Judge, in her Official and Individual Capacity; LOUIS A.
BECKER, III, Associate Judge, in his Official Capacity;
MARY M. KRAMER, Master in Chancery, in her Official
Capacity; LISA S. MOHINK, Family Law Coordinator, in her
Official and Individual Capacity; PATRICIA BRIGHT, Court
Social Worker, in her Official and Individual Capacity;
CHRISTINIA BIEGANSKI, Supervised Visitation Center Manager,
in her Official and Individual Capacity; SUSAN R. GNATT,
Supervisory Court Reporter, in her Official and Individual
Capacity; STEPHEN A. DRAZIN; PETER V. MARKUSKI, JR.;
SARAH P. MCNEIL; VINCENT LOVE; M. SLUTSKY & ASSOCIATES,
INC.,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02495-DKC)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael A. McNeil, Appellant Pro Se. Hugh Scott Curtis, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Louis
Paul Ruzzi, HOWARD COUNTY OFFICE OF LAW, Ellicott City,
Maryland; Stephen A. Drazin, Columbia, Maryland; Jeffrey Wayne
Bernstein, GOOZMAN, BERNSTEIN & MARKUSKI, Laurel, Maryland;
Sarah P. McNeil, Ellicott City, Maryland; Timothy J. Mummert,
Ferndale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Michael A. McNeil appeals the district court’s order

denying   relief    on    his    42    U.S.C.   § 1983     (2006)    complaint      and

related   claims.         We    have    reviewed   the     record    and     find    no

reversible     error.       Accordingly,        although    we    grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.            McNeil v. Maryland, No. 8:11-cv-02495-DKC

(D. Md. Aug. 22, 2012).           We deny McNeil’s motion to strike the

Appellees’ briefs and we dispense with oral argument because the

facts   and    legal    contentions      are    adequately       presented    in    the

materials     before     this   court    and    argument     would    not    aid    the

decisional process.



                                                                             AFFIRMED




                                          3